The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following Final office action is in response to communication regarding application 15/934463 dated 5/6/2021. In applicant’s amendments,
Claims 1, 9, 16-20 are amended.
Claims 1-20 are currently pending and have been rejected as follows.

	
Response to Amendments
The 101 signal per se rejection is withdrawn due to applicant amending the claims.
The 102 rejection is withdrawn and replaced with a 103 rejection. Applicant’s amendments necessitated new grounds of rejection.

Response to 101 Arguments
Applicant argues that the claims recite a practical application by ultimately making operation decisions for the target object based on the evaluation result, and that the claims recite a technological improvement and makes a quality evaluation predication.
Applicant’s arguments have been considered but are not persuasive. The claims recite an abstract idea such as obtaining basic information, 15PIOE3175861USdividing the basic information to obtain a relation combination, performing a quality evaluation according to the relation combination to obtain an evaluation 5result and making operation decisions for the target object based on the evaluation result. The abstract idea limitations cover concepts performed in the human mind including observation, evaluation, judgement and opinion.  The additional elements of processor and storage do not integrate the abstract idea into a practical application because they do not 

Response to 102 Arguments
Applicant argues based on the amended claims that the Birdwell reference provides a retrospective evaluation but that the present application is a prospective evaluation and the basic information is obtained before release of the target object.
Applicant’s amendments necessitated new grounds of rejection.
















Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to an abstract idea without significantly more.  Examiner formulates the abstract idea analysis as follows:
Step 1: The claims fall within a statutory category, namely a method, a system, and a medium.
[Step 1 = Yes, the claim falls within a statutory category]
Step 2A Prong One: The identified limitations in the claims that recite the abstract idea are (in bold):
A quality evaluation device comprising: one or more processors; and a storage device configured to store one or more programs, wherein when the one or more programs are executed by the one or more processors, the one 30or more processors are caused to perform the quality evaluation method, comprising: obtaining basic information of a target object before release of the target object;  15PIOE3175861USdividing the basic information to obtain a relation combination of divisible attributes and leaf attributes, wherein, any one of the divisible attributes can be served as a parent node of at least one of another divisible attribute and a leaf attribute; performing a quality evaluation according to the relation combination to obtain an evaluation 5result; and making operation decisions for the target object based on the evaluation result.
The abstract idea limitations cover concepts performed in the human mind including observation, evaluation, judgement and opinion.  That is, other than reciting processors and 
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
A quality evaluation device comprising: 
one or more processors; and a storage device configured to store one or more programs, wherein when the one or more programs are executed by the one or more processors, the one 30or more processors are caused to perform the quality evaluation method, comprising: obtaining basic information of a target object before release of the target object;  15PIOE3175861USdividing the basic information to obtain a relation combination of divisible attributes and leaf attributes, wherein, any one of the divisible attributes can be served as a parent node of at least one of another divisible attribute and a leaf attribute; performing a quality evaluation according to the relation combination to obtain an evaluation 5result; and making operation decisions for the target object based on the evaluation result.
The claims recite additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The additional elements include processor and are no more than mere instructions to apply the exception using computer components.  The dependent claims merely further narrow the abstract idea and the additional elements in the dependent claims including the use of machine learning are mere instructions to implement an abstract idea on a computer, or merely uses a 
[Step 2A = Yes, the claim is directed to the abstract idea]
Step 2B: Claims 1-20 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level of generality such as processors (see original specification page 10). The dependent claims merely further narrow the abstract idea. The limitations are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.  
[Step 2B = No, the claim does not provide an inventive concept significantly more than the abstract idea]The claims are ineligible.	
	






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Birdwell et al, US 20100332475 A1 in view of Bonet et al US20130215330A1 hereinafter Bonet:
As per independent claim 1, Birdwell discloses A quality evaluation method, comprising: 
obtaining basic information of a target object before […] (Birdwell [0012], [0033] “properties that may include any of the following: temperature, pressure, texture, shape, color, time or frequency varying data, acoustic, radio frequency spectral data” “as well as images to identify points of origin and, possibly, time-varying data, for example, transit routes of objects from a point of origin (for example, associating oil droplets in a body of water or particulate matter in air with the site of an oil spill or leakage or a source of air pollution)”)
dividing the basic information to obtain a relation combination of divisible attributes and leaf attributes, wherein, any one of the divisible attributes can be served as a parent node of at least one of another divisible attribute and a leaf attribute (Birdwell Figures, 2, 12, 20, [0121] “Partitions to implement a “divide and conquer” search and retrieval strategy, isolating possible matches to a specified request to search to subsets of categories and 
performing a quality evaluation according to the relation combination to obtain an evaluation result (Birdwell Figures, 2, 12, 20, [0121] “Partitions to implement a “divide and conquer” search and retrieval strategy, isolating possible matches to a specified request to search to subsets of categories and implementing a tree-structured index to leaf nodes that contain attribute values and identifiers of stored objects. ”)
and making […] decisions for the target object based on the evaluation result (Birdwell [0137], [0061] “one can make a decision as to how many principal components to keep in building the PCA model to represent the original data. ” “The results of this procedure can be used to add information to the database, which could be “metadata”, or data about the data (clusters), mining the database for knowledge”)
Birdwell does not explicitly disclose “[…] release of the target object” “making operation decisions for the target object based on the evaluation result” as stated in the claim. (underlined emphasis on aspects not taught)Bonet however, in analogous art of video and film recommendation discloses 
[…] release of the target object (Bonet [0213], [0210] noting analyze before production, noting gathering parameters that include date of release “However it can analyze separately the main ingredients of the video when ready (before the production)” “Such parameters may include additional data such as total sales, date of release” )
making operation decisions for the target object based on the evaluation result (Bonet [0217], [0211] noting to better position the product, noting preproduction phases “The final product will be analyzed and compared to other releases enabling market comparisons, success potential objective measures, and clues to better position the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Birdwell with these aforementioned teachings of Bonet with the motivation to make decisions based on measurable data (Bonet [0004], [0007]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Bonet, the results of the combination were predictable (see MPEP 2143 A).

Claim 2 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 2, Birdwell discloses 
traversing the divisible attributes and the leaf attributes, to obtain a type of the attribute traversed currently (Birdwell [0213] “one or more paths through the index tree are traversed, leading to one or more leaves of the tree (terminal nodes) at which stored vectors are searched for vectors that satisfy the search criteria”)
when the type of the attribute traversed currently is the leaf attribute, performing the quality evaluation on the leaf attribute according to feature parameters of the leaf attribute, to obtain an evaluation parameter of the leaf attribute (Birdwell [0121], [0112] “subsets of categories and implementing a tree-structured index to leaf nodes that contain 
and when the type of the attribute traversed currently is the divisible attribute, obtaining an evaluation parameter of a child node of the divisible attribute, and determining an evaluation parameter of the divisible attribute according to the evaluation parameter of the child node (Birdwell [0168] “Child nodes repeat this process with other reference points until leaves in the index tree are reached. In this manner, the space of images is hierarchically partitioned into portions of annular regions.”)

Claim 3 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 3, Birdwell discloses 
performing the quality evaluation on the target object according to the relation combination to obtain an evaluation parameter (Birdwell [0175] “For the evaluation of database utility, all the photos were divided into 8 types”)
and predicting an operation result according to the evaluation parameter (Birdwell [0012], [0014] “predicting object properties using similarity-based information retrieval and modeling” “compared with known spectra data and the properties of the emitting objects predicted”)

Claim 4 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 4, Birdwell discloses 
performing the quality evaluation on the relation combination based on at least one of a preset machine learning model and a preset evaluation function, to obtain the evaluation result (Birdwell [0097], [0164] “Dynamic machine learning methods such as reinforcement 

Claim 5 is dependent on claim 4 which is rejected as indicated above. As per dependent claim 5, Birdwell discloses 
wherein, the preset machine learning model comprises at least one of following machine learning models: a logistic regression model, a gradient boosting decision tree model, and a neural network model (Birdwell [0097] “approaches such as artificial neural networks, belief networks and fuzzy logic may be used to advantage”)

Claim 6 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 6, Birdwell discloses 
performing multi-angle and all-around analysis on the target object; listing various factors that affect the quality of the target object (Birdwell [0012] “properties that may include any of the following: temperature, pressure, texture, shape, color, time or frequency varying data, acoustic, radio frequency spectral data, tissue type, morphology, genetic information, phenotypes, image data and the like…an estimate is desired of the physical or ethnic source or origin or the likely characteristics of the source or origin of a target object.”)
and summarizing the basic information of the target object according to the various factors (Birdwell [0013], [0014] “predict a property of the object, thus producing a selection of reference data that best match the measured properties for the object.”)

Claim 7 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 7, Birdwell discloses 
 inputting the feature parameters of the leaf attribute into a preset machine learning model; (Birdwell [0202] “When used in creating a dynamic index, the K-means method takes two parameters as input”)
and obtaining the evaluation parameter of the leaf attribute by learning and training of the preset machine learning model (Birdwell [0204], [0206] “SVM is a supervised learning technique” “SVM calculates a decision surface based upon sample distribution and criteria supplied to the method.”)

Claim 8 is dependent on claim 2 which is rejected as indicated above. As per dependent claim 8, Birdwell discloses 
 inputting evaluation parameters of all child nodes included in the divisible attribute into a preset machine learning model; (Birdwell [0202] “When used in creating a dynamic index, the K-means method takes two parameters as input”)
and obtaining the evaluation parameter of the divisible attribute by learning and training of the preset machine learning model (Birdwell [0204], [0206] “SVM is a supervised learning technique” “SVM calculates a decision surface based upon sample distribution and criteria supplied to the method.”)

As per independent claim 9, Birdwell discloses One or more processors; and a storage device configured to store one or more programs, wherein when the one or more programs are executed by the one or more processors (Birdwell , the one or more processors are caused to perform the quality evaluation method, comprising: 
obtaining basic information of a target object before […] (Birdwell [0012], [0033] “properties that may include any of the following: temperature, pressure, texture, shape, color, time or frequency varying data, acoustic, radio frequency spectral data” “as well as images to identify points of origin and, possibly, time-varying data, for example, transit routes of objects from a point of origin (for example, associating oil droplets in a body of water or particulate matter in air with the site of an oil spill or leakage or a source of air pollution)”)
dividing the basic information to obtain a relation combination of divisible attributes and leaf attributes, wherein, any one of the divisible attributes can be served as a parent node of at least one of another divisible attribute and a leaf attribute (Birdwell Figures, 2, 12, 20, [0121] “Partitions to implement a “divide and conquer” search and retrieval strategy, isolating possible matches to a specified request to search to subsets of categories and implementing a tree-structured index to leaf nodes that contain attribute values and identifiers of stored objects. ”)
and performing a quality evaluation according to the relation combination to obtain an evaluation result (Birdwell Figures, 2, 12, 20, [0121] “Partitions to implement a “divide and conquer” search and retrieval strategy, isolating possible matches to a specified request to search to subsets of categories and implementing a tree-structured index to leaf nodes that contain attribute values and identifiers of stored objects. ”) 
and making […] decisions for the target object based on the evaluation result (Birdwell [0137], [0061] “one can make a decision as to how many principal components to keep in building the PCA model to represent the original data. ” “The results of this procedure can be used to add information to the database, which could be “metadata”, or data about the data (clusters), mining the database for knowledge”)
Birdwell does not explicitly disclose “[…] release of the target object” “making operation decisions for the target object based on the evaluation result” as stated in the claim. (underlined emphasis on aspects not taught)Bonet however, in analogous art of video and film recommendation discloses 
[…] release of the target object (Bonet [0213], [0210] noting analyze before production, noting gathering parameters that include date of release “However it can analyze separately the main ingredients of the video when ready (before the production)” “Such parameters may include additional data such as total sales, date of release” )
making operation decisions for the target object based on the evaluation result (Bonet [0217], [0211] noting to better position the product, noting preproduction phases “The final product will be analyzed and compared to other releases enabling market comparisons, success potential objective measures, and clues to better position the product” “The techniques taught by the present invention can be used throughout the creation and lifetime of the project. Below is listed some of the utility in the Pre-production, Post production, and Marketing phases.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Birdwell with these aforementioned teachings of Bonet with the motivation to make decisions based on measurable data (Bonet [0004], [0007]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Bonet, the results of the combination were predictable (see MPEP 2143 A).

Claim 10 is dependent on claim 9 which is rejected as indicated above. As per dependent claim 10, Birdwell discloses 
traversing the divisible attributes and the leaf attributes, to obtain a type of the attribute traversed currently (Birdwell [0213] “one or more paths through the index tree are traversed, leading to one or more leaves of the tree (terminal nodes) at which stored vectors are searched for vectors that satisfy the search criteria”)
when the type of the attribute traversed currently is the leaf attribute, performing the quality evaluation on the leaf attribute according to feature parameters of the leaf attribute, to obtain an evaluation parameter of the leaf attribute (Birdwell [0121], [0112] “subsets of categories and implementing a tree-structured index to leaf nodes that contain attribute values and identifiers of stored objects.” “or extended Kalman filtering (both using a model of relationships among members) or parameter identification.”)
and when the type of the attribute traversed currently is the divisible attribute, obtaining an evaluation parameter of a child node of the divisible attribute, and determining an evaluation parameter of the divisible attribute according to the evaluation parameter of the child node (Birdwell [0168] “Child nodes repeat this process with other reference points until leaves in the index tree are reached. In this manner, the space of images is hierarchically partitioned into portions of annular regions.”)

Claim 11 is dependent on claim 9 which is rejected as indicated above. As per dependent claim 11, Birdwell discloses 
performing the quality evaluation on the target object according to the relation combination to obtain an evaluation parameter (Birdwell [0175] “For the evaluation of database utility, all the photos were divided into 8 types”)
and predicting an operation result according to the evaluation parameter (Birdwell [0012], [0014] “predicting object properties using similarity-based information retrieval and 

Claim 12 is dependent on claim 9 which is rejected as indicated above. As per dependent claim 12, Birdwell discloses 
performing the quality evaluation on the relation combination based on at least one of a preset machine learning model and a preset evaluation function, to obtain the evaluation result (Birdwell [0097], [0164] “Dynamic machine learning methods such as reinforcement learning can be used to update behaviors of the models based upon newly acquired knowledge” “embed data objects derived from the images in spaces such as metric spaces and use the distance function or metric as an inverse measure of similarity.”)

Claim 13 is dependent on claim 12 which is rejected as indicated above. As per dependent claim 13, Birdwell discloses 
wherein, the preset machine learning model comprises at least one of following machine learning models: a logistic regression model, a gradient boosting decision tree model, and a neural network model (Birdwell [0097] “approaches such as artificial neural networks, belief networks and fuzzy logic may be used to advantage”)

Claim 14 is dependent on claim 9 which is rejected as indicated above. As per dependent claim 14, Birdwell discloses 
performing multi-angle and all-around analysis on the target object; listing various factors that affect the quality of the target object (Birdwell [0012] “properties that may include any of the following: temperature, pressure, texture, shape, color, time or frequency varying 
and summarizing the basic information of the target object according to the various factors (Birdwell [0013], [0014] “predict a property of the object, thus producing a selection of reference data that best match the measured properties for the object.”)

Claim 15 is dependent on claim 10 which is rejected as indicated above. As per dependent claim 15, Birdwell discloses 
 inputting the feature parameters of the leaf attribute into a preset machine learning model; (Birdwell [0202] “When used in creating a dynamic index, the K-means method takes two parameters as input”)
and obtaining the evaluation parameter of the leaf attribute by learning and training of the preset machine learning model (Birdwell [0204], [0206] “SVM is a supervised learning technique” “SVM calculates a decision surface based upon sample distribution and criteria supplied to the method.”)	

Claim 16 is dependent on claim 10 which is rejected as indicated above. As per dependent claim 16, Birdwell discloses 
 inputting evaluation parameters of all child nodes included in the divisible attribute into a preset machine learning model; (Birdwell [0202] “When used in creating a dynamic index, the K-means method takes two parameters as input”)
and obtaining the evaluation parameter of the divisible attribute by learning and training of the preset machine learning model (Birdwell [0204], [0206] “SVM is a supervised learning 

As per independent claim 17, Birdwell discloses A computer readable storage medium, stored thereon with computer programs that, when executed by a processor, perform the quality evaluation method, comprising: 
obtaining basic information of a target object before […] (Birdwell [0012], [0033] “properties that may include any of the following: temperature, pressure, texture, shape, color, time or frequency varying data, acoustic, radio frequency spectral data” “as well as images to identify points of origin and, possibly, time-varying data, for example, transit routes of objects from a point of origin (for example, associating oil droplets in a body of water or particulate matter in air with the site of an oil spill or leakage or a source of air pollution)”)
dividing the basic information to obtain a relation combination of divisible attributes and leaf attributes, wherein, any one of the divisible attributes can be served as a parent node of at least one of another divisible attribute and a leaf attribute (Birdwell Figures, 2, 12, 20, [0121] “Partitions to implement a “divide and conquer” search and retrieval strategy, isolating possible matches to a specified request to search to subsets of categories and implementing a tree-structured index to leaf nodes that contain attribute values and identifiers of stored objects. ”)
and performing a quality evaluation according to the relation combination to obtain an evaluation result (Birdwell Figures, 2, 12, 20, [0121] “Partitions to implement a “divide and conquer” search and retrieval strategy, isolating possible matches to a specified request to 
and making […] decisions for the target object based on the evaluation result (Birdwell [0137], [0061] “one can make a decision as to how many principal components to keep in building the PCA model to represent the original data. ” “The results of this procedure can be used to add information to the database, which could be “metadata”, or data about the data (clusters), mining the database for knowledge”)
Birdwell does not explicitly disclose “[…] release of the target object” “making operation decisions for the target object based on the evaluation result” as stated in the claim. (underlined emphasis on aspects not taught)Bonet however, in analogous art of video and film recommendation discloses 
[…] release of the target object (Bonet [0213], [0210] noting analyze before production, noting gathering parameters that include date of release “However it can analyze separately the main ingredients of the video when ready (before the production)” “Such parameters may include additional data such as total sales, date of release” )
making operation decisions for the target object based on the evaluation result (Bonet [0217], [0211] noting to better position the product, noting preproduction phases “The final product will be analyzed and compared to other releases enabling market comparisons, success potential objective measures, and clues to better position the product” “The techniques taught by the present invention can be used throughout the creation and lifetime of the project. Below is listed some of the utility in the Pre-production, Post production, and Marketing phases.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Birdwell with these aforementioned teachings of Bonet with the motivation to make decisions based on measurable data (Bonet [0004], [0007]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Bonet, the results of the combination were predictable (see MPEP 2143 A).
Claim 18 is dependent on claim 17 which is rejected as indicated above. As per dependent claim 18, Birdwell discloses 
traversing the divisible attributes and the leaf attributes, to obtain a type of the attribute traversed currently (Birdwell [0213] “one or more paths through the index tree are traversed, leading to one or more leaves of the tree (terminal nodes) at which stored vectors are searched for vectors that satisfy the search criteria”)
when the type of the attribute traversed currently is the leaf attribute, performing the quality evaluation on the leaf attribute according to feature parameters of the leaf attribute, to obtain an evaluation parameter of the leaf attribute (Birdwell [0121], [0112] “subsets of categories and implementing a tree-structured index to leaf nodes that contain attribute values and identifiers of stored objects.” “or extended Kalman filtering (both using a model of relationships among members) or parameter identification.”)
and when the type of the attribute traversed currently is the divisible attribute, obtaining an evaluation parameter of a child node of the divisible attribute, and determining an evaluation parameter of the divisible attribute according to the evaluation parameter of the child node (Birdwell [0168] “Child nodes repeat this process with other reference points until leaves in the index tree are reached. In this manner, the space of images is hierarchically partitioned into portions of annular regions.”)
Claim 19 is dependent on claim 17 which is rejected as indicated above. As per dependent claim 19, Birdwell discloses 
performing the quality evaluation on the target object according to the relation combination to obtain an evaluation parameter (Birdwell [0175] “For the evaluation of database utility, all the photos were divided into 8 types”)
and predicting an operation result according to the evaluation parameter (Birdwell [0012], [0014] “predicting object properties using similarity-based information retrieval and modeling” “compared with known spectra data and the properties of the emitting objects predicted”)
Claim 20 is dependent on claim 17 which is rejected as indicated above. As per dependent claim 20, Birdwell discloses 
performing the quality evaluation on the relation combination based on at least one of a preset machine learning model and a preset evaluation function, to obtain the evaluation result (Birdwell [0097], [0164] “Dynamic machine learning methods such as reinforcement learning can be used to update behaviors of the models based upon newly acquired knowledge” “embed data objects derived from the images in spaces such as metric spaces and use the distance function or metric as an inverse measure of similarity.”)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akosua Kyereme-Tuah whose telephone number is 571-272-6435.  The examiner can normally be reached on Mondays-Thursdays 8am-5pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKOSUA KYEREME-TUAH/               Primary Examiner, Art Unit 3623                                                                                                                                                                                         

	August 9, 2021